   Case: 4:21-cv-00127-JAR Doc. #: 7 Filed: 02/18/21 Page: 1 of 3 PageID #: 75




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SACOREY CLARK,                                   )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )           No. 4:21-CV-00127-JAR
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Sacorey Clark’s Amended Motion for Release

and/or Conditional Release under 18 U.S.C. § 3141. (Doc. 3). Petitioner has also filed a Motion to

Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255. (Doc. 1). In each motion,

Petitioner argues that he should not have been sentenced as an Armed Career Criminal pursuant to

18 U.S.C. § 924(e).

       Following a jury trial, Petitioner was found guilty of one count of possessing a firearm after

being convicted of a felony, in violation of 18 U.S.C. § 922(g)(1). United States v. Clark, 934 F.3d

843 (8th Cir. 2019) (per curiam). Petitioner was sentenced to 180 months’ imprisonment after this

Court determined that Petitioner qualified as an Armed Career Criminal, a determination which

was upheld on appeal to the Eighth Circuit. Id. Petitioner’s motion before this Court is grounded

in the Bail Reform Act of 1984, but this act’s provisions, specifically 18 U.S.C. § 3143(b), do not

apply to a habeas petitioner whose conviction and sentence have already been affirmed on direct

appeal. Redzic v. United States, No. 1:11-CV-00133 ERW, 2011 WL 5827798, at *1 (E.D. Mo.

Nov. 18, 2011) (“The problem with Movant’s reliance upon § [3143(b)], however, is that it applies

to defendants who are challenging their conviction or sentence on direct appeal.”); see also United
    Case: 4:21-cv-00127-JAR Doc. #: 7 Filed: 02/18/21 Page: 2 of 3 PageID #: 76




States v. Mett, 41 F.3d 1281, 1282 (9th Cir. 1994) (citations omitted) (“The Bail Reform Act does

not apply to federal prisoners seeking postconviction relief.”). 1

        This Court will proceed to consider Petitioner’s request, however, because it has “inherent

authority to release an inmate on bail pending a decision for a writ of habeas corpus or a motion

under § 2255, but that authority is to be used sparingly.” Alton v. United States, 928 F. Supp. 885,

889 (E.D. Mo. 1996) (citing Cherek v. United States, 767 F.2d 335, 337 (7th Cir. 1985)); see also

Mapp v. Reno, 241 F.3d 221 (2d Cir. 2001). District courts may exercise such power if an inmate

shows not only a substantial constitutional claim but also exceptional circumstances meriting

special treatment in the interests of justice. Martin v. Solem, 801 F.2d 324, 329 (8th Cir. 1986).

        Petitioner’s motion does not meet this high standard, as it is merely a more limited

recitation of the allegations made in his § 2255 motion. See Redzic, 2011 WL 5827798 at *1. The

claim that Petitioner did not qualify as an Armed Career Criminal has already been rejected by the

Eighth Circuit on appeal. Clark, 934 F.3d 843. The other claims raised in Petitioner’s habeas

motion do not present substantial constitutional questions and are unlikely to succeed. Petitioner

generally references the ongoing COVID-19 pandemic but identifies no unique health risks

establishing the exceptional circumstances required for the extraordinary relief he seeks. See

United States v. Whitfield, No. 1:19-CR-146 SNLJ, 2020 WL 1976233, at *3 (E.D. Mo. Apr. 9,

2020) (finding COVID-19 did not present exceptional circumstances warranting release under 18

U.S.C. § 3145(c)). Petitioner has been sentenced to prison after a jury trial, and this Court will in

due course carefully consider his petition for habeas relief pursuant to 28 U.S.C. § 2255. At this

moment, however, Petitioner has not met the extremely high threshold required for release pending

habeas review. Therefore, the instant motion is considered and denied.


1
  Even if this Court were to apply the applicable requirements for release pending appeal under 18 U.S.C. § 3143(b),
it would find that Petitioner should not be released.


                                                       -2-
   Case: 4:21-cv-00127-JAR Doc. #: 7 Filed: 02/18/21 Page: 3 of 3 PageID #: 77




       Accordingly,

       IT IS HEREBY ORDERED Petitioner Sacorey Clark’s Amended Motion for Release

and/or Conditional Release under 18 U.S.C. § 3141 (Doc. 3) is DENIED.


       Dated this 18th day of February, 2021.


                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                -3-
